IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-11390



     UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

           versus


     ABDUL HALIM BEKAR,

                                             Defendant-Appellant.




           Appeal from the United States District Court
            for the Northern District of Texas, Lubbock
                           5:96-CR-041-05

                             July 10, 2000

Before KING, Chief Judge, and GARWOOD and DeMOSS, Circuit Judges.

GARWOOD, Circuit Judge:*

     A jury in federal district court convicted defendant-appellant

Abdul Halim Bekar (Bekar) of conspiracy to import heroin into the United

States, as well as conspiracy to possess with intent to distribute and

to distribute.    On appeal, Bekar challenges the sufficiency of the

evidence supporting his conviction for conspiracy to import; he also

challenges the district court’s decisions to allow the testimony of two



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.
British law enforcement officers and to admit in evidence business

records, as well as testimony about those records, from a British travel

agency that Bekar had allegedly used to launder drug money. Finding

sufficient evidence to support Bekar’s conviction for conspiracy to

import and no reversible error in the district court’s evidentiary

rulings, we affirm.

                      Facts and Proceedings Below

     Bekar is a citizen of Great Britain. He was arrested in London by

officers of H.M. Customs and Excise National Investigation Service

(British Customs) on July 8, 1996, and was later extradited to the

United States.1    On August 13, 1996, a grand jury in the Northern

District of Texas, Lubbock Division, returned a five-count superseding

indictment against Bekar and several other co-defendants.           The

indictment charged Bekar with one count of conspiracy to import more

than one kilogram of heroin, in violation of 21 U.S.C. § 963, and one

count of conspiracy to possess more than one kilogram of heroin with

intent to distribute and to distribute, in violation of 21 U.S.C. § 846.

The indictment alleged that Bekar facilitated an international heroin

conspiracy by coordinating the receipt and concealment of the twenty-

four kilograms of heroin in a restaurant in New York City, and later

arranging for the heroin’s retrieval by other co-conspirators.

     At trial, the government presented evidence of a complex

international heroin trafficking scheme, stretching from Istanbul,


     1
         Bekar arrived in the United States on or about March 20, 1998.

                                   2
Turkey, to San Francisco, California. According to the government’s

evidence, several conspirators, including Bekar, entered into an

agreement to import and distribute heroin within the United States.

Three of the conspirators, Aziz Ghanbari (Ghanbari), Hakki Aksoy

(Aksoy), and Hamid Reza Sayadi-Takhtehkar (Sayadi), negotiated to sell

heroin to undercover agents from the DEA San Francisco field office, who

were posing as wealthy Canadian business people interested in

distributing heroin in North America. These meetings took place in

Vienna, Austria, New York, and San Francisco. Additional conspirators

were involved in transporting the heroin from Turkey to the United

States, as well as concealing the heroin once it arrived here. Hiding

the heroin in the salt tanks of two water filtration systems, the

conspirators delivered approximately 100 kilograms from Istanbul to

Lubbock, Texas, where one of the conspirators, Mario Berger (Berger),

an Austrian national, had a residence. On November 14, 1995, Berger and

another conspirator, Sezgin Yildizhan (Yildizhan), a citizen of the

Netherlands, drove twenty-four kilograms of that heroin from Lubbock to

New York, at which point Bekar entered the picture.

     The government presented evidence that Bekar made two trips from

London to New York in November and December, 1995. Bekar first arrived

in New York on November 24, 1995 and met with Yildizhan, who had been

waiting in a hotel in Elizabeth, New Jersey.       After meeting with

Yildizhan, Bekar was apparently unable to coordinate with the

individuals to whom he intended to pass along the heroin. He convinced



                                   3
the owner of the Uskudar Turkish Restaurant (Uskudar restaurant) in

Manhattan to allow him to leave a large suitcase containing the heroin

at the restaurant for a period of time.2 Bekar then returned to London.

He made his second trip to New York on December 9, 1995. The purpose

of this trip, according to the government, was to help coordinate the

delivery of the heroin he had hidden at the Uskudar restaurant to the

undercover DEA agents. Bekar left New York before any delivery actually

took place.

     The government also presented evidence that Bekar had been the

target of a British Customs investigation, known as “Operation

Fletcher,” into a Turkish heroin operation in Britain. British Customs

officers Mark Bishop (Officer Bishop) and Ian Goodman (Officer Goodman)

testified and provided documentation and photographic evidence that

Bekar had transferred large amounts of money to various accounts in

Turkey through T.E.B. Travel, Ltd. (T.E.B.), a bureau d’change and

travel agency in London.3 Bishop testified that the manner in which

     2
       The owner of the restaurant, Abdullah Ozdemir (Ozdemir), was not
charged as a member of the conspiracy and does not appear to have known
that the suitcase contained heroin. He testified at Bekar’s trial that
Bekar told him that the bag contained clothes and items relevant to
Yildizhan’s job as a shoe salesman.
     3
        Officer Goodman testified that when he interviewed Bekar in May
and September, 1997, after Bekar’s arrest, Bekar told him that he had
only visited the T.E.B. twice in his life and had never transferred
money anywhere in the world except to Aksoy’s lawyer in San Francisco.
The evidence collected during Operation Fletcher demonstrated that Bekar
had visited T.E.B. on at least thirty occasions and had transferred
money to other countries on other occasions. It also showed that
transactions through T.E.B.involving approximately £1.4 million were
made on occasions between November, 1995, and July, 1996, when Bekar was
photographed or observed at T.E.B.

                                   4
Bekar disposed of certain sums in Janurary, 1996, including the exchange

of £45,147 into 100,000 German marks and the transfer of the same amount

to a receiver in Dubai, United Arab Emerites, was consistent with the

money laundering activities of drug traffickers.4 The British Customs

officers also testified and provided documentation that Bekar associated

with other known heroin traffickers.

     The theory of Bekar’s defense was that his gullibility and

humanitarian impulses resulted in him being duped by the co-conspirators

into helping them, albeit unwittingly. Bekar explained that Aksoy and

his brother, Refat Aksoy (Refat), had befriended him and convinced him

to help transfer funds through T.E.B. to the P.K.K., a Kurdish rebel

movement in Turkey. While Bekar suspected that Aksoy and other co-

conspirators were involved in heroin trafficking, he claimed that he

sincerely believed he was only working with them in their efforts to

help the Kurdish rebels. He claimed that his account at T.E.B. had been

used without his knowledge to launder drug money, and that he had taken

the two trips to New York with the purpose of assisting Aksoy and Rafat

in legitimate business dealings, including the purchase of an

automobile.


     4
        Officer Bishop testified that drug traffickers often change
bulky British Sterling currency (as well as Scottish pound notes) into
foreign currency with higher denominations, such as German marks, Dutch
guilders, or United States dollars, which can be transported more
easily. Officer Bishop also testified that drug traffickers in Britain
frequently launder drug money through Dubai because the United Arab
Emerates is a “black hole” with no money laundering laws to speak of;
the absence of such laws renders money impossible to trace once it has
been transferred there.

                                   5
      On August 6, 1998, the jury convicted Bekar on both conspiracy

counts. The district court conducted a sentencing hearing on November

19, 1998, and sentenced Bekar to two 400-month terms of imprisonment,

to be served concurrently, followed by two five-year terms of supervised

release, to begin upon his release.5       Bekar timely appealed.

                              Discussion

I.   Bekar’s Conviction for Conspiracy to Import6

      In his first point on appeal, Bekar contends that the government

presented insufficient evidence to support his conviction for conspiracy



      5
        Co-conspirators Aksoy, Burhanettin Saral, Hasan Saral, Senol
Polat, Yildizhan, Sayadi, and Ghanbari were indicted with Bekar. Aksoy,
Yildizhan, Sayadi, and Ghanbari, were convicted at separate trials.
Ghanbari later died in custody. Berger pleaded guilty after his arrest
on December 8, 1995. Burhanettin Saral, Hasan Saral, and Senol Polat
remain fugitives.
      6
        We note at the outset that Bekar’s convictions for conspiracy
to import, in violation of 21 U.S.C. § 963, and conspiracy to possess
with intent to distribute and to distribute, in violation of 21 U.S.C.
§ 846, do not violate the Double Jeopardy Clause, even though they were
based on the same single conspiracy. Ordinarily, an indictment runs
afoul of the Double Jeopardy Clause when it alleges on its face two
separate conspiracy counts under a single conspiracy statute based on
one agreement. See United States v. Olivares, 786 F.2d 659, 664 (5th
Cir. 1986) (“[E]ach conspiracy conviction must be supported by a
corresponding separate agreement.”); United States v. Winship, 724 F.2d
1116, 1126-27 (5th Cir. 1984). However, the Supreme Court has held that
a single conspiracy may violate both § 963 and § 846 without raising
Double Jeopardy concerns because the two conspiracy statutes “specify
different ends as the proscribed object of the conspiracy–distribution
as opposed to importation–and it is beyond peradventure that 101 S.Ct. 1137, 1142, 1145 & n.3 (1981)
(quoting Blockburger v. United States, 52 S.Ct. 180, 182 (1932)).
Albernaz controls this case and therefore Bekar has not been subjected
to multiple punishments for the same offense in violation of the Double
Jeopardy Clause.

                                   6
to import heroin.7   Having reviewed the record and the briefs, and

considered the argument of counsel, we do not agree.     We review the

sufficiency of the evidence against Bekar to determine whether “any

rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” Jackson v. Virginia, 99 S.Ct. 2781,

2789 (1979). We will view all evidence and reasonable inferences from

the evidence in the light most favorable to the government. See United

States v. Stevenson, 126 F.3d 662, 664 (5th Cir. 1997).

     In order to establish guilt of conspiracy to import heroin, the

government must prove beyond a reasonable doubt that (1) an agreement

existed between two or more persons to import heroin, (2) that Bekar

knew of the agreement, and (3) that he intentionally participated in the

conspiracy. See United States v. Gourley, 168 F.3d 165, 170 (5th Cir.),

cert. denied, 120 S.Ct. 72 (1999); United States v. Paul, 142 F.3d 836,

839-40 (5th Cir. 1998). A guilty verdict may be sustained “although the

defendant engaged only in the conspiracy’s distribution or delivery

aspects after the contraband entered the country; importation is not

complete until the drugs reach their final destination.” Gourley, 168

F.3d at 170 (citations omitted). The government does not need to prove

that Bekar knew all the details of the conspiracy, only that “he knew



     7
        Bekar first moved for a judgment of acquittal at the close of
the government’s evidence, but did not renew the motion at the close of
all evidence. However, since he renewed it within seven days after the
jury’s verdict, under Rule 29(c), he has fully preserved his right of
appellate review. See FED. R. CRIM. P. 29(c); United States v. Allison,
616 F.2d 779, 784 (5th Cir. 1980).

                                   7
of the conspiracy’s essential purpose.” United States v. Osgood, 794

F.2d 1087, 1094 (5th Cir. 1986).

     While Bekar was not shown to have actively participated in

importing the heroin into the United States from Turkey, or transporting

it from Texas to New York, the government presented evidence that he

facilitated its delivery once it arrived in New York. At trial, DEA

agent Amir Hamidi (Agent Hamidi) testified that during negotiations with

some of the conspirators in San Francisco on December 6, 1995, Aksoy and

Ghanbari offered to sell the approximately twenty-five kilograms of

heroin to the agents as a means of establishing trust between the two

parties, and also as a promise of larger sales to come in the future.8

Aksoy and Ghanbari told the agents that their “representative from

London” would arrive in New York and oversee the delivery of the heroin.

Aksoy also told Agent Hamidi that the heroin had been hidden in the

United States and that his London associates were “still keeping” it.

     As the government points out in its brief, evidence offered at

trial demonstrated that Bekar was this representative from London.

Yildizhan testified that once he arrived in New York in November, 1995,

with the heroin, he contacted one of the principals of the conspiracy,

Burhanettin Saral (Saral) in Turkey, asking for instructions. Saral

told Yildizhan to wait and “a person from England” would arrive and



     8
         At trial, the government presented evidence that this
approximately 25 kilograms of heroin was in fact the 24 kilograms that
Berger and Yildizhan transported from Lubbock to New York, and that
Bekar then concealed at the Uskudar restaurant.

                                   8
relieve him of the drugs. Once Bekar arrived in New York, Saral told

Yildizhan that a man named Halim Bekar was in New York to take the drugs

from him. The government introduced records of a telephone call from

Yildizhan’s hotel in Elizabeth, New Jersey, to Bekar’s hotel in New

York. Yildizhan testified that Bekar met with him and attempted to

contact the connections with whom he would deposit the heroin.

Unsuccessful, Bekar bought a large suitcase to hide the heroin in, and

arranged to leave the suitcase temporarily at the Uskudar restaurant.

Bekar then left for London.     At trial, Ozdemir, the owner of the

restaurant, identified Bekar as the individual who asked him to store

the suitcase temporarily at the restaurant.

     Bekar returned to New York on December 9, 1995. Muzeyyen Ozdemir,

wife of Ozdemir, identified Beker as the man who came to the restaurant

on the evening of Sunday, December 10, and arranged for the suitcase to

be picked up the next day. Undercover DEA agent Jon Goldberg (Agent

Goldberg) testified that he had agreed with Aksoy and Ghanbari at a

December 7 meeting in San Francisco that he would travel to New York

within the next couple of days and meet with their London representative

in order to facilitate the transfer of the heroin. Once in New York,

he met with Sayadi and Ghanbari (who had also traveled to New York) and

arranged for the pick-up of the heroin. Ghanbari told Agent Goldberg

that the London representative had already left New York, but gave him

the restaurant’s address where the heroin had been left. Meanwhile

Aksoy, still in San Francisco, spoke with Bekar and also gave Agent



                                   9
Hamidi the restaurant’s address. Ghanbari and Sayadi retrieved the

heroin from the restaurant that afternoon, and were arrested with it

soon afterwards.

     Additional evidence linked Bekar to the conspiracy. The number of

Bekar’s mobile phone in London was written on the back of the business

card that Ozdemir testified Bekar had given him; the same number was

written on a piece of paper that Aksoy possessed at the time of his

arrest; the number was also on a piece of paper poosessed by Yildizhan

when he was arrested.    Yildizhan testified that he had written the

number in a “coded” fashion at Bekar’s instruction. Telephone records

reflected calls on December 10 and 11 from Ghanbari’s and Sayadi’s hotel

to Bekar’s hotel in New York, as well as calls from Aksoy’s hotel in San

Francisco to Bekar’s London mobile phone number.

     Based on this evidence, we find that the government presented a

sufficient “development and collocation of circumstances” from which a

reasonable jury could have inferred Bekar’s knowing participation in the

conspiracy.   See Osgood, 794 F.2d at 1094 (citations and internal

quotations omitted). “[W]e have consistently held that [a] jury may

infer the existence of a conspiracy from the presence, association, and

concerted action of the defendant with others.”       United States v.

Gonzales, 121 F.3d 928, 935 (5th Cir. 1997). Bekar’s presence in New

York during the orchestrated transfer of the heroin to the undercover

agents, the testimony of Yildizhan about Bekar’s arranging to pick up,

conceal, and deliver the heroin, the identification of Bekar by both


                                   10
Ozdemir and his wife as the man who secured the suitcase containing the

heroin at the restaurant, and the evidence of phone calls between Bekar

and the other conspirators, as well as the possession of his phone and

hotel numbers by Ghanbari, Sayadi, Yildizhan, and Aksoy, all establish

a basis upon which reasonable jurors could conclude that Bekar and these

individuals had entered into an agreement sometime before Bekar arrived

in New York “to act in concert to achieve the essential purpose of

bringing drugs into the country.” Gourley, 168 F.3d at 170; see also

United States v. Brito, 136 F.3d 397, 409 (5th Cir. 1998) (“[A]

conspiracy can be inferred from a combination of close relationships or

knowing presence and other supporting circumstantial evidence.”).9

     This evidence also supports the jury’s finding that Bekar knew of

and participated in the agreement. For example, the record contains

evidence that Bekar bought the suitcase and arranged for it to be

stashed at the restaurant. There is also evidence that he provided the

address of the restaurant to various co-conspirators, who in turn gave

it to the undercover DEA agents. Yildizhan testified that Bekar knew

exactly what the contents of the suitcase were, and even instructed him

not to use the word “heroin” over the phone.10 The evidence is more than


     9
       Despite Bekar’s suggestions to the contrary, we do not perceive
in the record any evidence of distinct multiple conspiracies.
     10
         The testimony of a single co-conspirator, even one who
testifies on the basis of a plea bargain or promise of leniency, is
sufficient to support a conspiracy conviction, as long as the testimony
is not incredible as a mater of law. See United States v. Garcia
Abrego, 141 F.3d 142, 155 (5th Cir.), cert. denied, 119 S.Ct. 182
(1998).

                                   11
sufficient to justify the jury’s inference of Bekar’s knowledge of and

voluntary participation in the conspiracy. See Brito, 136 F.3d at 410

(finding a defendant’s ownership of and presence in a truck carrying

drugs, as well as testimony of witnesses that defendant had participated

in smuggling operation and had told one of them about another vehicle

with a secret compartment, sufficient to support conspiracy conviction).

Apparently, the jury found this evidence more compelling than Bekar’s

characterization of himself as a babe in the woods who had been duped

by heroin traffickers masquerading as donors of humanitarian aid. As

the finder of fact, the jury acted entirely within its rights to make

this credibility determination.

II.   Evidentiary Challenges

      Bekar objects to three evidentiary rulings made by the district

court during the conduct of the trial, and contends that these erroneous

decisions require reversal and a new trial.      We will address them

seriatim.

      A.   Testimony of Officer Bishop

      At trial, Officer Bishop testified that over the course of

Operation Fletcher, British Customs agents had observed Bekar

associating with an individual known as Sismek, who was later convicted

of heroin trafficking.     Bekar contends that the district court’s

admission of this testimony constitutes reversible error because it was

irrelevant, unduly prejudicial, and demonstrated only guilt by

association. This Court reviews a district court’s evidentiary rulings


                                   12
for abuse of discretion, unless the party challenging the ruling did not

make a timely objection to the admission of the evidence, in which case

we review for plain error. See United States v. Polasek, 162 F.3d 878,

883 (5th Cir. 1998).

     It is beyond question that the government may not establish guilt

by showing that a defendant is related to or otherwise associates with

“unsavory” persons. See United States v. Parada-Talamantes, 32 F.3d

168, 170 (5th Cir. 1994) (quoting United States v. Singleterry, 646 F.2d

1014, 1018 (5th Cir. Unit A 1981)). However, while Bekar objected to

the testimony at the time it was elicited, there is some dispute whether

Bekar’s objection was proper. Rule 103(a)(1) of the Federal Rules of

Evidence requires that a finding of error in an evidentiary ruling must

be based on a “timely objection or motion to strike [appearing in the]

record, stating the specific ground of objection, if the specific ground

was not apparent from the context.” FED. R. EVID. 103(a)(1); Polasek,

162 F.3d at 883.    Bekar objected to the testimony in question by

stating, “Objection, your honor; relevance.”      He did not elaborate

further.

     In Polasek, we noted that this Court has “not yet explicitly

determined what statute or rule of evidence guilt by association

evidence violates.” Id. at 884 n.2. We observed that other Courts of

Appeals had found it either irrelevant, in violation of FED. R. EVID.

402, or unduly prejudicial, in violation of FED. R. EVID. 403 See id.

The Polasek Court found that whether it was based on relevance or


                                   13
prejudice, the defendant’s objection to the evidence–“It doesn’t prove

that    she   had   anything   to   do   with   [the   crimes   of   her

associates]”–sufficiently “put the court on notice” that she was

objecting to guilt-by-association evidence.            See id. at 883.

Accordingly, the Court did not resolve the relevance-prejudice question

and concluded instead that the evidence was irrelevant, and even if

relevant, was unduly prejudicial. See id. Similarly, we decline to

decide what basis, and with what degree of specificity, a defendant must

articulate when objecting to guilt-by-association evidence. We will

assume without deciding that Bekar’s relevance objection sufficiently

preserved his rights on appeal, and conclude that even if the district

court’s ruling was in error, the error, if any, was harmless.

       The reason for our conclusion is fairly simple. In his opening

statement, Bekar’s counsel explained that Bekar associated–unknowingly,

of course–with heroin traffickers, such as Rafat and Hakki Aksoy, who

lured him into this scheme with stories about helping Kurdish rebels.

Because Bekar already admitted that he associated with heroin

traffickers, we do not discern what harm occurred by Officer Bishop

testifying to essentially the same fact. Under Bekar’s theory, Sismek

could just as easily have been another trafficker out to dupe Bekar into

furthering the criminal enterprise at issue here (or even a completely

unrelated one).     Accordingly, this complaint presents no basis for

reversal.

       B.   Testimony of Officer Goodman


                                    14
     Bekar next argues that the district court erred in admitting the

testimony of Officer Goodman that British Customs agents had observed

Bekar associating with two individuals known as Tremble and Fox, who

were later charged with narcotics violations in Britain. As before,

Bekar is contending that the government introduced prejudicial evidence

that only showed guilt by association. This argument is even weaker

than his argument about Officer Bishop’s testimony: Bekar not only

failed to object to the testimony about Tremble and Fox, but also it was

his counsel that elicited it all during his cross-examination of Officer

Goodman.

     Under the “invited error” doctrine, “[a] defendant cannot complain

on appeal of alleged errors invited or induced by himself.”      United

States v. Raymer, 876 F.2d 383, 388 (5th Cir. 1989). All the complained

of evidence in this respect was adduced during Bekar’s counsel’s cross-

examination of Officer Goodman.   Of course, no objection was made below

to any of this evidence. This Court can only reverse an invited error

if it seriously jeopardized the substantial rights of the defendant.

See id. Based on the significant evidence demonstrating Bekar’s guilt,

we find no reason to believe that this testimony either tipped the jury

in favor of convicting Bekar or prejudiced the trial so seriously as to

mandate reversal.

     C.    Admission of Business Records and Testimony About T.E.B.

     Finally, Bekar challenges the district court’s decision to allow

in business records from T.E.B. tending to show that Bekar engaged in


                                   15
money laundering in Britain.          He also objects to the testimony of

Officer Bishop regarding the significance of these records.             Bekar

claims   that   the   records   and    Officer   Bishop’s   testimony   were

untrustworthy and therefore inadmissible under 18 U.S.C. § 3505, which

governs the admission of foreign records; lacked sufficient indicia of

reliability, as required by the Sixth Amendment; and failed to show

Bekar’s commission of extrinsic money laundering offenses under FED. R.

EVID. 404(b), and were therefore irrelevant and unduly prejudicial. We

review for abuse of discretion the district court’s admission of

evidence under Rule 404(b), see United States v. Bermea, 30 F.3d 1539,

1561 (5th Cir. 1994), as well as the admission of foreign records under

18 U.S.C. § 3505, see United States v. Garcia Abrego, 141 F.3d 142, 178

(5th Cir.), cert. denied, 119 S.Ct. 182 (1998).         We review Bekar’s

constitutional challenge de novo. See United States v. Guajardo, 950

F.2d 203, 206 (5th Cir. 1991).

     As discussed earlier, the theory of Bekar’s defense was the he had

been duped by Hakki and Refat Aksoy, among others, into making the two

trips to New York and using his T.E.B. account to transfer money to the

Kurdish rebels.       In his opening statement, Bekar’s counsel fully

admitted that Bekar’s T.E.B. account had in fact been used to launder

drug money, albeit supposedly without Bekar’s knowledge:

     “So in comes Mr. Bekar into the picture. And you will be
     able to see Refat’s mind working as we talk about this during
     the trial.      got it made now. We can launder our drug money through the
     T.E.B. and tell Mr. Bekar this is P.K.K. money and not drug
     money.’”

Before 1994, British law did not require identification to be presented

at a bureau d’change before an individual could transfer or exchange

money. After the law was amended in 1994, anyone whose account with a

bureau d’change had not been opened before the 1994 amendment had to

present identification.    However, individuals like Bekar, who had

accounts opened before the change took place, could still transact

business without having to show identification. Officer Bishop testified

that “anyone who arrived at T.E.B. with Mr. Bekar would be given access

to his account.” It was part of Bekar’s defense at trial that Aksoy and

the other conspirators used him to take advantage of this loophole and

transfer and/or exchange money through T.E.B. without showing

identification.

     We conclude that the district court neither abused its discretion

nor violated the Sixth Amendment by admitting the T.E.B. records and

permitting Officer Bishop to testify about them.      First, we reject

Bekar’s argument that the district court abused its discretion by

admitting the records under section 3505.11 Bekar contends that while

     11
        18 U.S.C. § 3505(a)(1) provides in relevant part:
     “In a criminal proceeding in a court of the United States, a
     foreign record of regularly conducted activity, or a copy of such
     record, shall not be excluded as evidence by the hearsay rule if
     a foreign certification attests that–
          (A) such record was made, at or near the time of the
          occurrence of the matters set forth, by (or from information
          transmitted by) a person with knowledge of those matters;
          (B) such record was kept in the course of a regularly
          conducted business activity;

                                   17
the statutory requirements of section 3505 were met, the circumstances

surrounding the preparation of these documents “indicate lack of

trustworthiness.” 18 U.S.C. § 3505(a)(1). He argues that the records

are unreliable because the director of T.E.B. “reluctantly” signed the

certificates of authenticity, the British Customs agents could not link

Bekar specifically to every use of the T.E.B. account, and “[t]he

personnel at T.E.B. may well have had a motive to falsify records in the

account or use the account for their own purposes” because T.E.B. was

also the target of a British government investigation. None of these

arguments is persuasive in the present context.      As the government

points out, certificates of authenticity were signed and the statutory

requirements were met. Moreover, the reliability of the records was

corroborated by observations by British Customs agents that Bekar

entered T.E.B. on numerous occasions with large containers, presumably

filled with cash, and that several transactions through his account

involving large amounts of money occurred during his visits to T.E.B.

Bekar’s speculation about the motives of the T.E.B. personnel prove

nothing. In sum, the district court did not abuse its discretion in

determining that these records bear adequate indicia of reliability.

     Second, because the records are reliable, their admission under



          (C) the business activity made such a record as a regular
          practice; and
          (D) if such record is not the original, such record is a
          duplicate of the original;
     unless the source of information or the method or circumstances of
     preparation indicate a lack of trustworthiness.” 18 U.S.C. § 3505
     (a)(1).

                                   18
section 3505 did not violate Bekar’s rights under the Sixth Amendment.

See Garcia Abrego, 141 F.3d at 178 (citing Ohio v. Roberts, 100 S.Ct.

2531 (1980)).

     Third, we do not believe that the district court abused its

discretion in admitting the records as extraneous offenses under FED. R.

EVID. 404(b).12   In order for extrinsic offense evidence to be

admissible, it must be “relevant to an issue other than the defendant’s

character,” and “must possess probative value that is not substantially

outweighed by . . . undue prejudice.” United States v. Beechum, 582

F.2d 898, 911 (5th Cir. 1978). Extrinsic evidence is relevant only if

the government offers some “proof demonstrating that the defendant

committed the offense.” Id. at 913. However, the district court “need

not be convinced beyond a reasonable doubt . . ., nor need [it] require

the Government to come forward with clear and convincing proof.” Id.



     This Court has held that the entry of a not-guilty plea in a

conspiracy case “raises the material issue of intent sufficiently to

justify the admissibility of extrinsic offense evidence.” Bermea, 30

F.3d at 1562; see also United States v. White, 972 F.2d 590, 599 (5th

Cir. 1992) (finding that evidence of a defendant’s previous money



     12
         FED. R. EVID. 404(b) provides in relevant part:
     “Evidence of other crimes, wrongs, or acts is not admissible to
prove the character of a person in order to show action in conformity
therewith. It may, however, be admissible for other purposes, such as
proof of motive, opportunity, intent, preparation, plan, knowledge,
identity, or absence of mistake or accident . . . . “

                                   19
laundering activities relevant to drug conspiracy case in which the

defendant pleaded not guilty). The government argues that it introduced

the evidence that Bekar engaged in activity consistent with money

laundering in order to establish Bekar’s intent–an question Bekar placed

directly at issue with his babe-in-the-woods defense–and that it

provided sufficient proof that Bekar actually laundered drug money.

Like the district court, we agree that the government presented

sufficient evidence. British Customs collected evidence that Bekar made

numerous visits to T.B.E.; that many of his visits coincided with

transfers through his account of large sums of money, sometimes to known

money laundering havens like Dubai; that he sometimes exchanged British

Sterling for larger denomination foreign bills; and that some of the

British currency he exchanged included low-denomination Scottish pound

notes, which are a hallmark of drug money. Furthermore, we also believe

that the extrinsic conduct was highly relevant to rebut Bekar’s claim

that he was an unwitting dupe. See United States v. Nahoom, 791 F.2d

841, 845 (11th Cir. 1986) (finding that evidence of defendant’s money

laundering activities relevant to determining whether defendant

possessed requisite intent to engage in drug conspiracy).

     The admission of these records and Officer Bishop’s testimony about

them did not substantially outweigh the evidence’s probative value. As

noted above, during opening statements, Bekar’s lawyer introduced to the

jury the fact that Bekar’s T.E.B. account had been used, at least in

part, to launder drug money, with or without Bekar’s knowledge. The



                                   20
business records demonstrated nothing more than that fact, and Officer

Bishop’s testimony amounted largely to the inferences he drew from his

observations of Bekar and the matters related to the T.E.B. records.

Accordingly, we find no abuse of discretion by the district court in

allowing the government to present this evidence to the jury.

                             Conclusion

     Bekar’s conviction is AFFIRMED.




                                  21